

113 HRES 415 IH: Expressing the sense of the House of Representatives with respect to the tragic shooting at Los Angeles International Airport on November 1, 2013.
U.S. House of Representatives
2013-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 415IN THE HOUSE OF REPRESENTATIVESNovember 15, 2013Mr. McCaul (for himself, Mr. Thompson of Mississippi, Mr. Hudson, Mr. Richmond, Mr. McKeon, and Ms. Waters) submitted the following resolution; which was referred to the Committee on Homeland SecurityRESOLUTIONExpressing the sense of the House of Representatives with respect to the tragic shooting at Los Angeles International Airport on November 1, 2013.Whereas on November 1, 2013, a gunman entered Terminal 3 of the airport and opened fire at a security checkpoint, targeting the Transportation Security Officers who are charged with protecting our aviation system and the people of the United States;Whereas Gerardo Hernandez, a 39-year-old resident of Porter Ranch, California, a beloved husband and father of two, lost his life in the shooting and tragically became the first Transportation Security Officer to be killed in the performance of his duties;Whereas James Speer and Tony Grigsby, dedicated Transportation Security Officers and colleagues of the deceased officer, were wounded in the attack;Whereas a member of the traveling public, Brian Ludmer, a 29-year-old high school teacher from Lake Forest, Illinois, was also injured; andWhereas Transportation Security Officers, law enforcement personnel, first responders, and medical professionals acted courageously to subdue the gunman, secure the airport, help move passengers out of harm's way, and treat victims of the attack: Now, therefore, be itThat the House of Representatives—(1)strongly condemns the senseless and appalling act of violence carried out at Los Angeles International Airport on November 1, 2013;(2)offers its deepest condolences to the family, friends, and loved ones of Gerardo Hernandez;(3)honors the dedicated public service of Gerardo Hernandez, James Speer, and Tony Grisby; and(4)sends its hope for a quick recovery to the other victims of the horrific attack.